ORDER
IRMA S. RAKER, Judge.
This matter came on upon the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772. The Court having considered the Joint Petition, it is this 19th day of May, 2004,
ORDERED, by the Court of Appeals of Maryland that Robert Whiting Eldridge be, and is hereby disbarred by consent, from the further practice of law in the State of Maryland and it is further
ORDERED, that the Clerk of this Court shall strike the name of Robert Whiting Eldridge from the register of attorneys and pursuant to Maryland Rule 16-772(d) shall certify that fact to the trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.